                     Case 9:20-cv-00010-DLC-KLD Document 1 Filed 01/31/20 Page 1 of 5
Pro Se 1 (Rev. 12/ 16 Com laint for a Civi l Case



                                         UNITED STATES DISTRICT COURT                                                          JAN 3 1 2020
                                                                          for the                                         Clerk , U
                                                               District of Montana
                                                                                                                          DMt~trict 0   ,SM
                                                                                                                                         Courts
                                                                                                                              tssou/a 0 .0 ntana
                                                                                                                                        IV /Ston
                                                                Missoula Division



                     Yi-Saeng Ham Burrese
                                                                            )       CaseNo.      C;V 20 - JQ-/Vl-/)L.(;- JU..D
                                                                            )                      (to be filled in by the Clerk 's Office)
                                                                            )
                              Plaintiff(s)                                  )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,
                                                                            )       Jury Trial: (check one)    D Yes         [Z]No
please write "see attached" in the space and attach an additional           )
page with the full list of names.)                                          )
                                   -v-                                      )
                                                                            )
                The United States of America
                                                                            )
                                                                            )
                                                                            )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                            )
names ofall the defendants cannot fit in the space above, please            )
write "see attached" in the space and attach an additional page             )
with the full list of names.)



                                                    COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.          The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                 Name                                  Yi-Saeng Burrese
                                 Street Address                        1915 McDonald Ave.
                                 City and County                       Missoula, Missoula
                                 State and Zip Code                    Montana 59801
                                 Telephone Number                  406-540-2475
                                 E-mail Address                        yisaeng@gmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                              Page I of 5
                     Case 9:20-cv-00010-DLC-KLD Document 1 Filed 01/31/20 Page 2 of 5
Pro Se I (Rev. 12/ 16) Complaint for a Civil Case


                      Defendant No. 1
                                 Name                        The United States of America
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 2
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                     Defendant No. 3
                                Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                            Page 2 of 5
                     Case 9:20-cv-00010-DLC-KLD Document 1 Filed 01/31/20 Page 3 of 5
Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  [{]Federal question                              D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.

                      28 U.S.C. 1346(b); 28 U.S.C. 2401(b)




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                               , is incorporated
                                                                       ----------------
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         lfthe defendant is an individual
                                           The defendant, (name)                                               , is a citizen of
                                                                      ----------------
                                           the State of (name)                                               0 r is a citizen of
                                           (foreign nation)


                                                                                                                           Page 3 of 5
                     Case 9:20-cv-00010-DLC-KLD Document 1 Filed 01/31/20 Page 4 of 5
Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                                                     ---------------
                                           the laws of the State of (name)                                        , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)


                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          In April, 2017, Dr. Boswell and Partnership Health Center, located in Missoula, MT, covered under the FTCA,
          committed dental malpractice on Yi-saeng Burrese by damaging teeth #8 & #9 during the performance of root
          canals on the teeth, resulting in having failed corrective surgeries, tooth #8 extracted and replaced with a dental
          implant, the upcoming extraction and replacing with an implant of tooth #9, and permanent injuries.

          Administrative Tort Claim of Yi-saeng Burrese (Claim No. 2019-0316) was presented and denied.



IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.


          Plaintiff asks the court to order damages of $76,148.60.

          (Medical: $15,699.55; Lost Work: $3,337.60; Pain, Suffering, Disruption of Life: $57,111.45)




                                                                                                                       Page 4 of 5
                     Case 9:20-cv-00010-DLC-KLD Document 1 Filed 01/31/20 Page 5 of 5
Pro Se l (Rev. 12/ 16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:              01/30/2020


                      Signature of Plaintiff
                      Printed Name of Plaintiff
                                                    t    $~~~
                                                     7saengH.8urrese

          B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                       Page 5 of 5
